654 S.E.2d 245 (2007)
In the Matter of IBM CREDIT CORP.
No. 520A07.
Supreme Court of North Carolina.
November 5, 2007.
S.C. Kitchen, Durham, for Durham County.
Michael T. Medford, Raleigh, Judson A. Welborn, Wilmington, for IBM Credit Corp.
Lucy Chavis, Assistant County Attorney, for NC Asso. of County Comm.
The following order has been entered on the motion filed on the 2nd day of November 2007 by NC Association of County Commissioners for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule *246 28(i). By order of the Court in conference this the 5th day of November 2007."